Citation Nr: 1112666	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  96-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a left hip disorder, claimed as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a right knee disorder, claimed as secondary to the service-connected left knee disability.



REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1974.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision of the RO.

The Veteran testified before a Hearing Officer at the RO in September 1996, and testified at a held at the RO before the undersigned Veterans Law Judge in Washington, DC in December 1998.

The Board remanded the claim to the RO for further development in May 1999.

The Board denied the Veteran's claims in a decision promulgated in September 2005.  The Veteran thereupon appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

In August 2006, the Court issued an Order granting a Joint Motion for Remand (JMR) by the parties to vacate the decision and remanded the case to Board.

In April 2007, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for actions in compliance with the Court's Order.  

In a May 2008 decision, the Board once again denied the Veteran's claims.  The Veteran appealed the decision to the Court, which in a March 2009 Order, granted another parties' Joint Motion, vacating in part the May 2008 decision and remanding the issues of service connection for low back disability, and right and left hip disorders for compliance with the terms of the motion.

The Board remanded the claim to the RO in May 2009 for actions in compliance with the Court's Order.

Then, in a decision issued in March 2010, the Board denied the Veteran's claims.  The Veteran appealed the decision to the Court, which issued an October 2010 Order that granted the parties' Joint Motion, vacating the decision and remanding the matters for compliance with the terms of the October 2010 Joint Motion.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In its March 2010 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court.  In October 2011, the Court issued an Order that granted a Joint Motion of the parties, vacating the decision and remanding the matters to the Board for compliance with the terms of the Joint Motion.  

In August 2006, the Court granted the parties JMR.  The parties agreed that the Board provided an inadequate statement of reasons and bases and that VA had failed to meet its duty to assist.  

Specifically, the parties agreed that the June 2002 examination request "telegraphed to the VA examiner the adjudicator's preconception of the opinions expressed by Drs. Knox and Ford.  It was unclear from the May 2003 VA examination report whether the examiner was influenced by the adjudicators comments."  

The parties agreed that, if the Board determined a new examination was needed, "then the Board and the RO should request a medical opinion from a board of VA orthopedists, that should not include Dr. Ford or the May 2003 examiner."

In May 2008, the Board issued a decision denying service connection for claimed left hip, right knee, and spinal conditions.  

In March 2009, the parties submitted a second JMR.  The parties agreed that a remand was necessary as the terms of the previous JMR had not been complied with as the Veteran's examination was conducted by Dr. Ford.

In August 2009, the Veteran was examined by a nurse practitioner (NP).  The NP concluded that the Veteran's spine, hip, and right knee problems were not caused by his left knee condition; specifically, the NP found that no functional impairment of the spine, left hip or right knee existed and that the degenerative changes were more likely the result of aging than biomechanical alteration resulting from his left knee disability.  Dr. Ford cosigned this report.  

In September 2009, an examination request was issued requesting a different physician to co-sign the examination report.  In October 2009, a different physician co-signed the report, and an addendum was issued that noted that he reviewed the claims file and concurred with the report.  

In February 2010, the Veteran's attorney asserted that the Board did not comply with its previous Remand because the Veteran was not afforded both a VA examination and an opinion that did not involve Dr. Ford.

In March 2010, the Board issued a decision denying the claims.  The parties found that the Board primarily relied on the August 2009 VA examiner's opinion although the October 2009 addendum was of record.  

The parties, citing Stegall v. West, 11 Vet.App. 268, 271 (1998), found that the Board provided an inadequate statement of reasons or bases for its decision by not addressing whether VA had complied with the terms of prior Remands.

Specifically, the parties noted, in part, that the two JMRs required that "the Board and the RO should request a medical opinion from a board of VA orthopedists, which should not include Dr. Ford or the May 2003 examiner" if a new examination was needed.  

Yet, Dr. Ford conducted the November 2007 examination and cosigned the nurse practitioner's initial opinion in August 2009.  Although the opinion was reissued in September 2009 and consigned by a different physician in October 2009; the Board did not address whether a nurse practitioner's opinion substantially complied with the remand request for an opinion from "a board of VA orthopedists."  

The parties concluded that the appeal must be remanded and that VA must "request a medical opinion from a board of VA orthopedists, which should not include Dr. Ford or the May 2003 VA examiner" in order to comply with the JMRs.  

It was also noted that to the extent that VA is unable to obtain an opinion from a board of VA orthopedists, the parties agreed that the Board must explain how the efforts of VA substantially complied with the directive of the October 2010 JMR, August 2006 JMR, and March 2009 JMR.

In order to avoid a retelling of the bases for the original examination requests and prior Remands, a copy of the body of this Remand, as well prior Remands and JMRs, must be provided to each examiner before the rendering of any opinion.  

Each examiner must note that he/she reviewed these Remands and JMRs.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding clinical referable to treatment received by the Veteran for his claimed conditions since 2009.  

The RO should also notify the Veteran that he may submit medical evidence or treatment records in support of his claims.  

2.  After the receipt of any additional medical records requested in accordance with this Remand, the RO should take appropriate steps to schedule the Veteran for a medical examination by a board of VA orthopedists, on a fee basis if necessary, which should not include Dr. Ford or the May 2003 VA examiner, in order to determine the nature and likely etiology of the claimed low back, left hip and right knee disorders.  

It is absolutely essential that this request be forwarded to the examiner without any documentation suggesting a preadjudication by VA.

The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  These should include x-rays and range of motion studies of both the right and left knees, the low back, and the left hip, as well as a discussion of the presence and extent of any painful motion, functional loss due to pain, weakened movement, excess fatigability, and incoordination.

The examiner should specifically comment as well on the presence and extent of any instability of the knees.

Based on a review of the claims file and the clinical findings of the examination, the board is requested to offer opinions as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has current low back, left hip or right knee disability that was caused or permanently worsened as a consequence of the service-connected left knee disability.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

The claims folder and copies of the body of this Remand, as well as prior Remands and Joint Motion for Remands, must be provided to and reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.  All findings should be provided in detail, and all necessary tests conducted.

4.  After completing the development to the extent possible, the RO should readjudicate the Veteran's claims of service connection in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his attorney should be provided with a fully responsive Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the pertinent evidence and applicable law and regulations.  The Veteran and his attorney should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


